BY THE COURT.
The case is not properly on the docket, and must be struck off. We have no jurisdiction to proceed in the case. The statute authorizes causes to be certified from the courts of Common Pleas to this court, when there is not a disinterested quorum of judges in the Court of Common Pleas to try the cause. It was not intended to afford to parties the right to certify causes to this court, if one or more of the judges happened to retire from the courthouse, or be absent a day, or even a term. The design was, only to confer that privilege when a trial could not be had in the Court of Common Pleas, by reason of two or more of the four judges having an interest in the controversy.